Citation Nr: 0834288	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-03 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The January 2006 rating decision denied the veteran's claims 
for entitlement to service connection for PTSD, bilateral 
hearing loss, and tinnitus.  The veteran only appealed the 
finding with regard to PTSD.

The Board notes preliminarily that the veteran's substantive 
appeal was received January 25, 2007.  This is more than one 
year after the issuance of notice of the rating decision on 
January 13, 2006, and more than 60 days after the issuance of 
notice of the statement of the case on August 17, 2006.  See 
38 C.F.R. § 20.302(b)(1).  However, when a claimant submits 
additional evidence within one year of the date of the 
notification of the determination being appealed, and that 
evidence requires that the claimant be furnished with a 
supplemental statement of the case, then the time to submit a 
substantive appeal extends 60 days after the issuance of that 
supplemental statement of the case.  See 38 C.F.R. 
§ 20.302(b)(2).  In this instance, the veteran first 
submitted evidence containing a specific diagnosis of PTSD in 
October 2006.  This new evidence prompted the supplemental 
statement of the case issued on November 30, 2006.  Because 
the veteran's substantive appeal was received within 60 days 
of this supplemental statement of the case, the appeal is 
timely.

In addition, even if the substantive appeal, received in 
January 2007, was not timely for the reason stated above, the 
Board finds that the veteran's statement received in October 
2006 and submitted in conjunction with the private medical 
record containing a diagnosis of PTSD in October 2006 clearly 
indicated his intent to appeal and can be construed as a 
substantive appeal received within the time limits set forth 
in 38 C.F.R. § 20.302(b)(1).


FINDING OF FACT

The record includes competent medical evidence of a diagnosis 
of PTSD; a link, established by competent medical evidence, 
between current symptoms and in-service stressors; and 
credible supporting evidence that the claimed in-service 
stressors occurred.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, there is no prejudice to the veteran 
by the Board proceeding with the issue of entitlement to 
service connection for PTSD without further discussion or 
development with regard to VA's duties to notify and assist 
under the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Legal Analysis

The veteran asserts that service connection is warranted for 
PTSD as a result of his experiences while serving in Vietnam.  
The Board notes that the first condition of a PTSD claim, 
that of a diagnosis in accordance with 38 C.F.R. § 4.125(a), 
has been met.  The veteran was diagnosed with PTSD in 
accordance with the DSM-IV in the report of VA psychiatric 
examination, dated in August 2007.  See also Private Care 
Clinic Note from T.H.P., D.O., dated October 2006 (stating 
that the veteran's diagnosis in 1999 was situational 
depression and anxiety related to PTSD).

With regard to credible supporting evidence that the claimed 
in-service stressors occurred, it is necessary to analyze 
whether or not the veteran "engaged in combat with the 
enemy."  As indicated above, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors will be conclusive.  Zarycki, 6 Vet. 
App. at 98.  Otherwise, there must be independent evidence to 
corroborate the veteran's statements as to the occurrence of 
the claimed stressors.  Doran, 6 Vet. App. at 288-89.

In this case, the veteran claims two incidents during his 
service in Vietnam as stressors.  One incident involves an 
event in April 1967 in Dinh Tuong, South Vietnam in which a 
"night ambush vs. Viet Cong went bad" and two soldiers were 
killed in action.  See VA Form 21-0781, Statement in Support 
of Claim for Service Connection for Post-Traumatic Stress 
Disorder, dated October 2005.  The other incident alleged 
involves a "firefight w/ V.C. Vietcong" in July 1967 in 
Long An, South Vietnam in which two more soldiers were killed 
in action.  See id.

The veteran's service personnel records confirm that he 
served in Vietnam from January 10, 1967 to January 9, 1968 in 
the Company B, 3rd Battalion, 47th Infantry, 9th Infantry 
Division of the Army.  The service personnel records reflect 
that the veteran's primary military occupational specialty 
(MOS) during his tour in Vietnam was as a personnel 
specialist (71H20), and that he had a secondary MOS as a 
light weapons infantryman (11B10).  See Special Orders Number 
230 Extract, dated November 1966.  The veteran alleges that 
he was assigned duties "in the field" as an "infantry fire 
team leader" until he injured his knee.  See Substantive 
Appeal, dated January 2007.  In the veteran's Form DA 20, 
Enlisted Qualification Record, the areas that list "light 
weapons infantryman" as an MOS have been crossed out.  In 
one area of the "Record of Assignments" section, the MOS 
code for an infantryman has been written in over the MOS code 
for a personnel specialist.  The service personnel records 
also contain a letter, dated in June 1968, in which the 
veteran's secondary MOS, pertaining to infantry duties, was 
withdrawn.  The service personnel records reflect that as of 
February 1968 the veteran was assigned only clerical duties 
in accordance with his primary MOS as a personnel specialist.

A review of the official military documentation contained in 
the claims file is unremarkable for evidence affirmatively 
suggesting that the veteran engaged in combat activity 
against enemy forces, as contemplated by VA regulations.  In 
this regard, the veteran's Form DD 214 does not reflect that 
he received any decorations or medals specifically indicative 
of involvement in combat.  The veteran's other service 
personnel records and his service treatment records likewise 
do not specifically indicate any combat involvement.  
Consequently, the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, the alleged stressors in 
service must be independently verified, i.e., corroborated by 
objective credible supporting evidence.

The claims file contains evidence confirming that the 
soldiers claimed by the veteran to have been killed in action 
were, in fact, killed in action in the two incidents listed 
above.  See e.g., Records from The U.S. National Archives & 
Records Administration (NARA).  Further, the records from 
NARA show that at least three of the four soldiers killed in 
action were from the same Company, Battalion, and Infantry 
Division as the veteran and reflect the type of casualty as 
"Hostile-Killed."  Importantly, the NARA records reflect 
that the 9th Infantry Division force was "in contact w/en 
force" on Monday, April 10, 1967.  No NARA records were 
furnished for the fourth soldier, however, other evidence in 
the claims file shows that he was killed in action in the 
April 1967 incident.

The evidence of record is not clear as to whether the veteran 
was present during the two specific stressors alleged.  The 
claims file contains a buddy statement received in May 2006 
indicating that the veteran was sent on a lot of ambushes, 
and that "on one such ambush two of his buddy's were 
killed."  As stated above, the veteran contends in his 
substantive appeal that he was in the field until he injured 
his knee.  The veteran's service treatment records show 
continuous treatment for the veteran's knee injury, but do 
not reflect when this injury took him out of the field.  
Specifically, a service treatment record from Battalion Aid, 
dated April 24, 1967, reflects that the veteran was seen for 
right knee pain with a diagnosis of Osteochondritis.  See 
also Orthopedic Consultation Sheet, dated in May 1967.  The 
VA examination of August 2007 indicates that after the 
veteran hurt his knee, "someone took his place as squad 
leader and two individuals got killed."  It is not clear 
whether this refers to the April 1967 or the July 1967 
incident.

The Board notes, however, that corroboration of every detail 
of a stressor, such as the veteran's own personal 
involvement, is not necessary.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The veteran need not prove his physical proximity 
to, or firsthand experience with, attacks cited as stressors.  
Because the record, as a whole, reflects that the veteran was 
present with his unit at the time it was in contact with the 
enemy in April 1967, the Board finds his statements that he 
experienced such attacks personally to have been 
corroborated.  See id.

In this case, the Board has found credible supporting 
evidence to substantiate the time frame and locations at 
which the veteran served in Vietnam.  In addition, the 
claimed stressors are consistent with the places, types, and 
circumstances of the veteran's service as shown by his 
service records, the history of the organizations in which he 
served, his medical records, and pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a).  Taking these factor 
into consideration along with the principles of Pentecost and 
Suozzi, and affording the veteran the benefit of the doubt in 
this matter, the Board finds that the veteran's claimed 
stressors have been sufficiently corroborated.  See 38 C.F.R. 
§§ 3.102, 3.304(f).

With regard to a link between the veteran's current symptoms 
and the in-service stressors he experienced, the August 2007 
VA examination report reflects that the examiner took a 
history of the veteran's in-service experiences in Vietnam 
and diagnosed him with PTSD.  Upon noting this diagnosis, the 
VA examiner indicated in the "Diagnostic Impressions" 
section that "exposure to combat" was one of the veteran's 
stressors.  The VA examiner noted that the veteran has had 
"intrusive thoughts of Vietnam" which have affected his 
work activities and his relationship with his wife.  It was 
noted that the veteran persistently re-experiences the 
traumatic Vietnam incidents in that he has nightmares, 
trouble sleeping, and wakes up "soaking wet."  The Board 
finds that the report of the VA examination, dated in August 
2007, constitutes competent medical evidence of the link 
between the veteran's current symptoms and his in-service 
stressors.

In sum, the record includes competent medical evidence of a 
diagnosis of PTSD; a link, established by competent medical 
evidence, between current symptoms and in-service stressors; 
and credible supporting evidence that the claimed in-service 
stressors occurred.  38 C.F.R. § 3.304(f).  Accordingly, 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


